 Case 1:17-cv-06452-GBD-GWG Document 66 Filed 10/09/18 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            SO UTHERN DISTRICT OF NEW YORK
                 -------

  JAQUAN FRANKLIN,

                                 Plaintiff,

                                                            No. I: 17-cv-06452 (GBD)(GWG)
                 v.

 X GEAR 101, LLC; JOSHUA TYDLA CKA;
 GODADDY, INC.; GODADDY.COM, LLC; and
 INST A GRAM, LLC,

                                 Defendants .


            STIPULATION OF VOLUNTARY DISMISSAL WITH PREJ UDICE
                          -----               --


        WHEREAS Plaintiff Jaqu an Franklin and Defendants X Gear l 0 I, LLC and Joshua

Tydlacka have reached a settlement agreement in this action;

        IT fS HEREBY STIPULATED AND AGREED, by and between the parties through their

undersigned counsel, that this action is DISMISSED WITH PREJUDICE pursuant to Federal

Rule of Civil Procedure 4 l(a)( I )(A)(ii). Each party shall bear its own costs, fees , and expenses.
Case 1:17-cv-06452-GBD-GWG Document 66 Filed 10/09/18 Page 2 of 2




Dated:   ~~~Ot8



                               Benoit Quarmby
                               Ekta Dharia
                               MOLOLAMKEN LLP
                               430 Park Avenue
Pro Se Plaintiff               New York, NY 10022
                               T: 212.607 .8160
                             I
                               F: 212.607.8161
                             I bquannby@mololamken.com
                               edharia@mololamken.com
                                                                         I
                              Attorneys for X Gear 101, LLC and Joshua   J


                              Tydlacka
